DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 05, 2021 has been entered. Claims 1-5, 7-24 are pending in the application. Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-final Office Action mailed November 17, 2020.
Claim Objections
Claims 2 and 22 are objected to because of the following informalities: 
Claim 2: On line 1, “different visual indicator” should recite “different visual indicators” to coincide with previous recitations of the element.
Claim 22: On lines 1-2, “different visual indicator” should recite “different visual indicators” to coincide with previous recitations of the element.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 16, 18, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2013/0304021) in view of Olson (US 2011/0092915), in view of Fast (US 5282593), in view of Bruggemann (US 2012/0172817), and further in view of Kemp (US 2016/0151586).
Regarding claim 1, Cabiri discloses an injector (Para 0019), comprising: a chamber within the injector (space within the body of the syringe comprising the medicine described in Para 0076) and configured to store a substance therein; a plunger (222, Fig 2A) within the injector; a needle within the injector (while a needle isn’t explicitly described, it is inherent that a syringe would comprise a needle that extends within the chamber in order to inject a drug into a patient; Para 0106) connected to the chamber; and a telescopic screw assembly (assembly of Fig 2A) within the injector (the injector of embodiment of Fig. 2A is within the injector or syringe similarly to the embodiment shown in Fig. 5C ), the telescopic screw assembly configured to engage the plunger to push the substance out of the chamber and through the needle (Para 0076), the telescopic screw assembly comprising: an inner screw (220, Fig 2A), an outer screw  (240 and 234, Fig 2A) and a middle screw (230, Fig 2A),the middle screw and the outer screw being in a first threaded engagement (Para 0077, lines 1-5), and the inner screw 
Cabiri does not disclose the injector comprising an injector window wherein the telescopic screw assembly is externally observable through the injector window; the inner, middle and outer screws being identified with different visual indicators from one another to enhance visual distinction between the inner, middle and outer screws and readily visually indicate an extension progress of the telescopic screw assembly to indicate whether a full dose of the substance has been administered; a first rod member having a cylindrical body in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the first rod member being larger than a proximal end of the inner screw, thereby preventing retraction from the inner screw; and a second rod member having a cylindrical body in movable engagement with an inner channel of the first rod member during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the second rod member being larger than a proximal end of the first rod member, thereby preventing retraction from the first rod member, and a proximal end of the second rod member being fixed to the injector to prevent movement of the second rod member to thereby prevent overextension of the telescopic screw assembly. 
Kemp teaches an injector (1, Fig 1A) comprising an injector window (2.7, Fig 1A) wherein the plunger rod (12, Fig 1B) is externally observable through the injector window (Para 0048).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector disclosed by Cabiri to include an injector window as taught by Kemp in order to have an injector wherein the progress of the delivery of the medicament can be observed as well as providing feedback on whether the injector has been used or not (Para 0048).
The modified invention of Cabiri and Kemp discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose the inner, middle and outer screws being identified with different visual indicators from one another to enhance visual distinction between the inner, middle and outer screws and readily visually indicate an extension progress of the telescopic screw assembly to indicate whether a full dose of the substance has been administered; a first rod member having a cylindrical body in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the first rod member being larger than a proximal end of the inner screw, thereby preventing retraction from the inner screw; and a second rod member having a cylindrical body in movable engagement with an inner channel of the first rod member during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the second rod member being larger than a proximal end of the first rod member, thereby preventing retraction from the first rod member, and a proximal end of the second rod member being fixed to the injector to prevent movement of the second rod member to thereby prevent overextension of the telescopic screw assembly.
Olson teaches a telescopic assembly (205 and 207, Fig 10A) comprising an inner member (207, Fig 10A) and outer member (205, Fig 10A) wherein the inner member is identified with different visual 
Modifying the inner, middle, and outer screws disclosed by Cabiri and Kemp to include different visual indicators as taught by Olson would result in a telescopic screw assembly wherein the middle screw comprises a color while the outer screw does not share that color so that the outer screw and the middle screw can be visually distinguished from one another (Para 0078). The teaching can be similarly applied to the inner screw so that the middle and inner screw are different colors as well. Thus, the inner, middle, and outer screws will comprise 3 different colors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner, middle, and outer screws disclosed by Cabiri and Kemp to include different visual indicators as taught by Olson in order to have a telescopic assembly wherein the progress of the dosing can be easily viewed by the user (Para 0078).
The modified invention of Cabiri, Kemp, and Olsen discloses all of the elements of the invention as discussed above. The modified invention does not disclose a first rod member having a cylindrical body in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the first rod member being larger than a proximal end of the inner screw, thereby preventing retraction from the inner screw; and a second rod member having a cylindrical body in movable engagement with an inner channel of the first rod member during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the second rod member being larger than a proximal end of the first rod member, thereby preventing retraction from the first rod member, and a 
Fast teaches a first rod member (126, Fig 2) in movable engagement with an inner channel of the inner screw (32, Fig 2) during movement of the telescopic screw assembly between the contracted and expanded configurations (Col 4, lines 41-63), a distal end of the first rod member being larger than a proximal end of the inner screw (Col 4, lines 56-63; pin at distal end of first rod member is larger than proximal end of inner screw due to the guide member 138 with recess 140 being connected to the inside of inner screw 32), thereby preventing retraction from the inner screw; and a second rod member (124, Fig 2) in movable engagement with an inner channel of the first rod member during movement of the telescopic screw assembly between the contracted and expanded configurations (Col 4, lines 10-13; Also see Figs 2 and 3), a distal end of the second rod member being larger than a proximal end of the first rod member (Col 4, lines 32-40; pins 132 extends inward from the proximal end of the first rod member and the distal end of the second rod member is larger than the pins), thereby preventing retraction from the first rod member, and a proximal end of the second rod member being fixed to the cover (50, Fig 2) to prevent movement of the second rod member (Col 4, lines 41-44) to thereby prevent overextension of the telescopic screw assembly (Col 4, lines 56-63). 
Fast teaches that flanges (Para 0067 –Cabiri) and first and second rod members could be used to achieve the same result of inhibiting overextension (Col 4, lines 56-63 -Fast) and thus flanges and first and second rod members were art-recognized equivalents at the time the invention was made. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cabiri to substitute first and second rod members in place of flanges, as taught by Fast since it has been held that substituting parts of an invention involves only routine skill in the art.

Bruggemann teaches a telescopic screw assembly for an injector (Para 0005-0006) comprising: an inner screw (35, Fig 4) and an outer screw (18, Fig 4), wherein rotation of the outer screw in one rotational direction advances the inner screw relative to the outer screw via the threaded engagement (37, Fig 4) to telescopically extend the telescopic screw assembly into an expanded configuration (Para 0032), and a rod member (40, Fig 8) having a cylindrical body (Para 0033, line 8) in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations (Para 0033). 
Modifying the first and second rod members disclosed by Cabiri, Kemp, Olson, and Fast to have cylindrical bodies as taught by Bruggemann would result in a telescopic screw assembly that is more compact and can still prevent rotation of the inner screw member (Para 0005 and Para 0033, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second rod members disclosed by Cabiri, Kemp, Olson, and Fast to have cylindrical bodies as taught by Bruggemann in order to have a telescopic screw assembly that is more compact and can still prevent rotation of the inner screw member (Para 0005 and Para 0033, lines 9-12).
Regarding claim 2, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann disclose the different visual indicators (Para 0078 -Olson) of the inner (220, Fig 2A -Cabiri), middle (230, Fig 2A -Cabiri) and outer screws (240 and 234, Fig 2A -Cabiri) is a different color coding of the inner, middle and outer screws (Para 0078 -Olson).
Regarding claim 3, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann disclose the outer screw (240 and 234, Fig 2A –Cabiri) comprises a body (240, Fig 2A –Cabiri) and a gear (234, Fig 
Regarding claim 4, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the outer screw (240 and 234, Fig 2A–Cabiri) includes an inner channel extending therethrough (See Fig 2A -Cabiri), the inner channel of the outer screw being sized to receive the middle screw (230, Fig 2A –Cabiri) and the inner screw (220, Fig 2A –Cabiri) (Para 0077, lines 1-5; See Fig 2B -Cabiri).
Regarding claim 16, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the inner channel (See channel within 32, Fig 2 – Fast) of the inner screw (220, Fig 2A- Cabiri) defines a generally smooth inner surface and the proximal end of the inner screw defines a narrower opening than a diameter of the inner channel of the inner screw (Col 4, lines 56-63; the guide member 138 on the interior of the inner screw 32 results in the proximal end being narrower than the rest of the inner screw - Fast).
Regarding claim 18, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the first rod member (126, Fig 2 - Fast) defines a length equal to, or less than, a length of the inner screw (220, Fig 2A- Cabiri) (See inner screw 32 and rod member in Fig 2 – Fast).
Regarding claim 19, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the inner channel of the first rod member (126, Fig 2 –Fast) defines a generally smooth inner surface and the proximal end of the first rod member defines a narrower opening than a diameter the inner channel of the first rod member (due to pin 132, the proximal opening of the first rod is narrower than the rest of the inner channel - Fast).
Regarding claim 21, Cabiri discloses an injector (Para 0019), comprising: a chamber within the injector (space within the body of the syringe comprising the medicine described in Para 0076) and configured to store a substance therein; a plunger (222, Fig 2A) within the injector; a needle within the injector (while a needle isn’t explicitly described, it is inherent that a syringe would comprise a needle 
Cabiri does not disclose the injector comprising an injector window wherein the telescopic screw assembly is externally observable through the injector window; the inner and outer screws being identified with different visual indicators from one another to enhance visual distinction between the inner and outer screws30 and readily visually indicate an extension progress of the telescopic screw assembly to indicate whether a full dose of the substance has been administered; and a rod member having a cylindrical body in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the rod member being larger than a proximal end of the innerWO 2017/161076 PCT/US2017/022639 channel of the inner screw, and a proximal end of the rod member being fixed to the injector to prevent movement of the rod member to thereby prevent overextension of the telescopic screw assembly. 
Kemp teaches an injector (1, Fig 1A) comprising an injector window (2.7, Fig 1A) wherein the plunger rod (12, Fig 1B) is externally observable through the injector window (Para 0048).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector disclosed by Cabiri to include an injector window as taught by Kemp in order to have an injector wherein the progress of the delivery of the medicament can be observed as well as providing feedback on whether the injector has been used or not (Para 0048).
The modified invention of Cabiri and Kemp does not explicitly disclose the inner and outer screws being identified with different visual indicators from one another to enhance visual distinction between the inner and outer screws30 and readily visually indicate an extension progress of the telescopic screw assembly to indicate whether a full dose of the substance has been administered; and a rod member having a cylindrical body in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the rod member being larger than a proximal end of the innerWO 2017/161076 PCT/US2017/022639 channel of the inner screw, and a proximal end of the rod member being fixed to the injector to prevent movement of the rod member to thereby prevent overextension of the telescopic screw assembly. 
Olson teaches a telescopic assembly (205 and 207, Fig 10A) comprising an inner member (207, Fig 10A) and outer member (205, Fig 10A) wherein the inner and outer members being identified with different visual indicators (inner member comprising a color or pattern that is potentially bright while the outer member does not comprise said color or pattern) to enhance visual distinction between the inner member and outer member and readily visually indicate a progress of the telescopic assembly to indicate whether a full dose of the substance has been administered (Para 0078). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer screws disclosed by Cabiri and Kemp to include different visual indicator as taught by Olson in order to have a telescopic assembly wherein the progress of the dosing can be easily viewed by the user (Para 0078). 
The modified invention of Cabiri, Kemp, and Olson discloses all of the elements if the invention as discussed above. The modified invention does not disclose a rod member having a cylindrical body in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations, a distal end of the rod member being larger than a proximal end of the innerWO 2017/161076 PCT/US2017/022639 channel of the inner screw, and a proximal end of the rod member being fixed to the injector to prevent movement of the rod member to thereby prevent overextension of the telescopic screw assembly. 
Fast teaches a rod member (34, Fig 3) in movable engagement with an inner channel of the inner screw (32, Fig 2) during movement of the telescopic screw assembly between the contracted and expanded configurations (Col 4, lines 41-63), a distal end of the rod member being larger than a proximal end of the innerWO 2017/161076 PCT/US2017/022639 channel of the inner screw (Col 4, lines 56-63; pin at distal end of first rod member is larger than proximal end of inner screw due to the guide member 138 with recess 140 being connected to the inside of inner screw 32), and a proximal end of the rod member being fixed to the injector to prevent movement of the rod member to thereby prevent overextension of the telescopic screw assembly (Col 4, lines 41-44). 
Fast teaches that flanges (Para 0067 –Cabiri) and first and second rod members could be used to achieve the same result of inhibiting overextension (Col 4, lines 56-63 -Fast) and thus flanges and first 
The modified invention of Cabiri, Kemp, Olson, and Fast discloses all of the elements of the invention as discussed above. The modified invention does not explicitly teach that the rod member has a cylindrical body. 
Bruggemann teaches a telescopic screw assembly for an injector (Para 0005-0006) comprising: an inner screw (35, Fig 4) and an outer screw (18, Fig 4), wherein rotation of the outer screw in one rotational direction advances the inner screw relative to the outer screw via the threaded engagement (37, Fig 4) to telescopically extend the telescopic screw assembly into an expanded configuration (Para 0032), and a rod member (40, Fig 8) having a cylindrical body (Para 0033, line 8) in movable engagement with an inner channel of the inner screw during movement of the telescopic screw assembly between the contracted and expanded configurations (Para 0033). 
Modifying the rod member disclosed by Cabiri, Kemp, Olson, and Fast to have a cylindrical body as taught by Bruggemann would result in a telescopic screw assembly that is more compact and can still prevent rotation of the inner screw member (Para 0005 and Para 0033, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod member disclosed by Cabiri, Kemp, Olson, and Fast to have a cylindrical body as taught by Bruggemann in order to have a telescopic screw assembly that is more compact and can still prevent rotation of the inner screw member (Para 0005 and Para 0033, lines 9-12).
Regarding claim 22, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the different visual indicators (Para 0078; inner member comprising a color or pattern that is potentially bright while the outer member does not comprise said color or pattern -Olson) of the inner 
Regarding claim 23, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the outer screw 10 (240 and 234, Fig 2A -Cabiri) comprises a body (240, Fig 2A -Cabiri) and a gear (234, Fig 2A -Cabiri) proximate a proximal end of the body, the gear being configured to engage a driving member to rotate the outer screw about a central axis thereof (Para 0076 –Cabiri).
Claims 5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 201/0304021) in view of Olson (US 2011/0092915), in view of Fast (US 5282593), in view of Bruggemann (US 2012/0172817), in view of Kemp (US 2016/0151586), and further in view of Preuthun (US 2004/0000818).
Regarding claim 5, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann discloses the inner channel of the outer screw (240 and 234, Fig 2A -Cabiri) includes an inner thread (229’’, Fig 2C –Cabiri) along at least a portion thereof, however, it is silent regarding a radially inwardly extending protrusion proximate a distal end of the inner thread, the protrusion being sized to prevent distal advancement of a proximal end of the middle screw beyond the protrusion.
Preuthun teaches a radially inwardly extending protrusion (19, Fig 2) proximate a distal end of the inner thread (6, Fig 2) of the outer screw (1, Fig 1), the protrusion being sized to prevent distal advancement of a proximal end of the middle screw (4, Fig 1) beyond the protrusion (Para 0045). 
Modifying the telescopic screw assembly of Cabiri, Kemp, Olson, Fast, and Bruggemann to include an inwardly extending protrusion as taught by Preuthun would result in a telescopic screw assembly wherein the screw members are sealed in relation to each other (Para 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic screw assembly of Cabiri, Kemp, Olson, Fast, and 
Regarding claim 7, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses all of the elements of the invention as discussed above. The modified invention does not disclose the middle screw includes an unthreaded outer portion having an outer diameter less than a diameter of the 20 inner thread of the outer screw and less than an inner diameter of the protrusion, whereby the unthreaded outer portion of the middle screw is distally advanceable through the inner channel of the outer screw and beyond the protrusion thereof. 
Preuthun further teaches the middle screw (4, Fig 1) includes an unthreaded outer portion (See Fig 1) having an outer diameter less than a diameter of the 20 inner thread (6, Fig 1) of the outer screw (1, Fig 1) and less than an inner diameter of the protrusion, whereby the unthreaded outer portion of the middle screw is distally advanceable through the inner channel of the outer screw and beyond the protrusion thereof (Para 0049, lines 1-2). 
Modifying the middle screw and outer screw as disclosed by Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun to have threads arranged as further taught by Preuthun would result in a telescopic screw assembly wherein information can be provided on the exterior surfaces of the telescopic screw assembly without the risk of being worn off over time (Para 0011- Para0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the middle screw and outer screw as disclosed by Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun to have threads arranged as further taught by Preuthun in order to have a telescopic screw assembly wherein information can be provided on the exterior surfaces of the telescopic screw assembly without the risk of being worn off over time (Para 0011- Para0012).
Regarding claim 8, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses the middle screw (230, Fig 2A –Cabiri) further25 includes an outer thread (228’, Fig 2C -
Regarding claim 9, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses the middle screw (230, Fig 2A –Cabiri) further 30 comprises an inner passageway extending therethrough (See Fig 2A), the inner passageway of the middle screw being sized to receive the inner screw (220 Fig 2A; See Fig 2B –Cabiri).
Regarding claim 10, the modified device of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses the middle screw (230, Fig 2A -Cabiri) further comprises an inner thread (229’, Fig 2C –Cabiri) along at least a portion of the inner passageway thereof (See Fig 2C -Cabiri), however, the modified invention is silent regarding the inner thread of the middle screw defining a different pitch from the pitch of the outer thread of the middle screw. 
Cabiri further teaches the inner thread of the middle screw (840, Fig 8) defining a different pitch from the pitch of the outer thread of the middle screw (See Fig 8; the inner screw 820 has outer threads with a different pitch than the outer thread of the middle screw 840. Since the inner screw mates with the middle screw, the inner thread of the middle screw would have a complementary pitch to that of the outer thread of the inner screw). 
Modifying the pitch of inner and outer thread of the middle screw disclosed by Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun to be different pitches as further taught by Cabiri would ensure that each screw moves the same linear distance per rotation regardless of the diameter of the screw (Para 0107).

Regarding claim 11, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses the pitch of the outer thread of the middle screw (840, Fig 8 –Cabiri) is smaller than the pitch of the inner thread of the middle screw (See Fig 8; As discussed above, the inner thread of the middle screw would be complementary to the outer thread of the inner screw 820. So since the pitch of the outer threads of the inner screw is larger than the outer thread of the middle screw, the limitation is met). 
Regarding claim 12, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses all of the elements of the invention as discussed above. The modified invention does not disclose the inner passageway of 10the middle screw includes a radially inwardly extending projection at a distal end thereof, the radially inward extending projection being sized to prevent distal advancement of a proximal end of the inner screw beyond the radially inward extending projection. 
Preuthun further teaches the inner passageway of 10the middle screw (4, Fig 1 –Preuthun) includes a radially inwardly extending projection (20, Fig 2 -Preuthun) at a distal end thereof, the radially inward extending projection being sized to prevent distal advancement of a proximal end of the inner screw beyond the radially inward extending projection (Para 0045 -Preuthun). 
Modifying the telescopic screw assembly of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun to include an inwardly extending projection as further taught by Preuthun would result in a telescopic screw assembly wherein the screw members are sealed in relation to each other (Para 0045).

Regarding claim 13, the modified device of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun disclose the inner screw (220, Fig 2A –Cabiri)15 comprises an outer thread (228’, Fig 2C -Cabiri) proximate a proximal end thereof, the outer thread of the inner screw defining a complementary pitch with the pitch of the inner thread (229’, Fig 2C –Cabiri) of the middle screw (230, Fig 2A -Cabiri) and meshing therewith to define the second threaded engagement (Para 0077 –Cabiri).
Regarding claim 14, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses all of the elements of the invention as discussed above. The modified invention does not disclose the inner screw further 20comprises an unthreaded outer portion having an outer diameter less than a diameter of the inner thread of the middle screw and less than an inner diameter of the radially inwardly extending projection, whereby the unthreaded outer portion of the inner screw is distally advanceable through the inner passageway of the middle screw and beyond the projection thereof. 
Preuthun further teaches the middle screw (4, Fig 1) further 20comprises an unthreaded outer portion having an outer diameter less than a diameter of the inner thread (6, Fig 2) of the outer screw (1, Fig 1) and less than an inner diameter of the radially inwardly extending projection (19, Fig 1), whereby the unthreaded outer portion of the middle screw is distally advanceable through the inner passageway of the outer screw and beyond the projection thereof (Para 0049, lines 1-2). Although Preuthun does not teach the features of the limitation directed to the arrangement of the threading between the inner screw and middle screw, the features taught regarding the arrangement between the 
Modifying the threads of the inner and middle screws disclosed by Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun to have the thread arrangement as taught by the middle and outer screws in Preuthun’s invention would result in a telescopic screw assembly wherein information can be provided on the exterior surfaces of the telescopic screw assembly without the risk of being worn off over time (Para 0011- Para0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and middle screws disclosed by Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun to have the thread arrangement as taught by the middle and outer screws in Preuthun’s invention in order to have a telescopic screw assembly wherein information can be provided on the exterior surfaces of the telescopic screw assembly without the risk of being worn off over time (Para 0011- Para0012).
Regarding claim 15, the modified invention of Cabiri, Kemp, Olson, Fast, Bruggemann, and Preuthun discloses a cap (224, Fig 2A -Cabiri) secured to a distal end of the inner screw, the cap being engageable with a plunger (222, Fig 2A –Cabiri) of a chamber within the injector containing a substance to be dispensed (Para 0076 –Cabiri), and wherein the inner passageway of the middle screw is sized to prevent the cap from entering the inner 30 passageway (See Fig 2A -Cabiri).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 201/0304021) in view of Olson (US 2011/0092915), in further view of Fast (US 5282593), in view of Bruggemann (US 2012/0172817), in view of Kemp (US 2016/0151586), and further in view of Wilson (US 1795630).
Regarding claim 17, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann disclose all of the elements of the invention as discussed above. The modified invention does not disclose the distal end of the first rod member is radially outwardly flared relative to a remainder of the first rod member. 
Wilson teaches the distal end of the first rod member (2, Fig 1) is radially outwardly flared (5, Fig 1) relative to a remainder of the first rod member (See Fig 1). 
Modifying the distal end of the first rod member disclosed by to have a flared end as taught by Wilson instead of the pin as disclosed by Fast would result in a common alternative retaining means to retain the first rod member within the inner screw (Page 1, lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the first rod member to have a flared end as taught by Wilson instead of the pin as disclosed by Fast in order to have a common alternative retaining means to retain the first rod member within the inner screw (Page 1, lines 50-52).
Regarding claim 20, the modified invention of Cabiri, Kemp, Olson, Fast, and Bruggemann disclose all of the elements of the invention as discussed above. The modified invention does not disclose the distal end of the second rod member is radially outwardly flared relative to a remainder of the second rod member. 
Wilson teaches the distal end of the second rod member (3, Fig 1) is radially outwardly flared (6, Fig 1) relative to a remainder of the second rod member (see Fig 1). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the second rod member to have a flared end as taught by Wilson instead of the bottom contact 134 as disclosed by Fast in order to have a common alternative retaining means to retain the first rod member within the inner screw (Page 1, lines 53-55).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2013/0304021) in view of Kemp (US 2016/0151586) and further in view of Olson (US 2011/0092915).
Regarding claim 24, Cabiri discloses an injector (Para 0019), comprising: a chamber within the injector (space within the body of the syringe comprising the medicine described in Para 0076) and configured to store a substance therein; a plunger (222, Fig 2A) within the injector; a needle within the injector (while a needle isn’t explicitly described, it is inherent that a syringe would comprise a needle that extends within the chamber in order to inject a drug into a patient; Para 0106) connected to the chamber; and a telescopic screw assembly (assembly of Fig 2A) within the injector (the injector of embodiment of Fig. 2A is within the injector or syringe similarly to the embodiment shown in Fig. 5C ), the telescopic screw assembly configured to engage the plunger to push the substance out of the chamber and through the needle (Para 0076), the telescopic screw assembly comprising: an inner screw (220, Fig 2A) and an outer screw (240 and 234, Fig 2A),the inner screw and the outer screw being in a threaded engagement (Para 0077, lines 1-5), and the inner screw being radially nested with the outer screw in a contracted configuration of the telescopic screw assembly (See Fig 2A and 2B), wherein rotation of the outer screw in one 25 rotational direction advances the inner screw relative to the outer screw via the threaded engagement to telescopically extend the telescopic screw assembly into an expanded configuration (See Figs 2A and 2B; Para 0076). 

Kemp teaches an injector (1, Fig 1A) comprising an injector window (2.7, Fig 1A) wherein the plunger rod (12, Fig 1B) is externally observable through the injector window (Para 0048).
Modifying the injector disclosed by Cabiri  to include an injector window as taught by Kemp would result in an injector wherein the progress of the delivery of the medicament can be observed as well as providing feedback on whether the injector has been used or not (Para 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector disclosed by Cabiri to include an injector window as taught by Kemp in order to have an injector wherein the progress of the delivery of the medicament can be observed as well as providing feedback on whether the injector has been used or not (Para 0048).
The modified invention of Cabiri and Kemp discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose the inner and outer screws being identified with different visual indicators from one another to enhance visual distinction between the inner and outer screws 30 and readily visually indicate an extension progress of the telescopic screw assembly including whether a full dose of the substance has been administered.
Olson teaches a telescopic assembly (205 and 207, Fig 10A) comprising an inner member (207, Fig 10A) and outer member (205, Fig 10A) wherein the inner and outer members being identified with different visual indicators (inner member comprising a color or pattern that is potentially bright while the outer member does not comprise said color or pattern) from one another to enhance visual 
Modifying the inner and outer screws disclosed by Cabiri to include different visual indicators as taught by Olson would result in a telescopic screw assembly wherein the outer screw and inner screw can be easily visually distinguished from one another (Para 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer screws disclosed by Cabiri to include different visual indicators as taught by Olson in order to have a telescopic assembly wherein the progress of the dosing can be easily viewed by the user (Para 0078). 
Response to Arguments
Applicant’s arguments regarding Fast being non-analogous art have been fully considered but are not persuasive. As stated in the Non-Final office action mailed 11/17/2020, Fast is still considered analogous art since the device that Fast teaches includes a telescopic screw assembly (TSA) (Col 2, lines 42-48) and it is being used to modify the TSA incorporated in the injector of the claimed invention to include first and second rod members. Additionally, the first (126, Fig 2) and second (124, Fig 2) rod members are performing the same function as those of the instant application of preventing overextension of the TSA (Col 4, lines 56-63). For these reasons, prong (II) of MPEP 2141.01(a)(I) is met by Fast.
Applicant’s arguments regarding Cabiri, Olson, Fast, nor Bruggemann teaching the injector window have been fully considered but are moot in view of the current rejection that relies on Kemp (US 2016/0151586) to teach the new limitations.
Applicant’s arguments regarding Olson not disclosing that all three portions comprising different visual/color indicators have been fully considered and is not persuasive.  While Olsen does not teach three portions comprising different visual indicators, Olsen does teach an outer and inner member that comprise different colors (inner member comprising a color that is potentially bright while the outer 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783          
/DEANNA K HALL/Primary Examiner, Art Unit 3783